ft-lL /■ i '.v ( s   W- \H - i'




                                                Vi£.
                                  TME          E Uf TtXAS                         V        3    /■ =




                    MCH KUJ fOft     EN UiU-iOl:       Ov   T\Mt   TO     PI! E-~-         3
                                                                                           no
                                         S€ TO         Am
                                                                                  ■■—. i

 to


                                                                                           -■   e



              p,u



                                               1.

 ■    ■-■■■


                                                                        9-utt-
                                                                            tt-   A\
\\e      is




TV


                     Vu




                          Vo    ft??*\\ftVe
wnoj v^noi •.




                oo
          UNSWORN DECLARATION BY INMATE




   T.                                   ,SID

Being presently incarcerated in the Bexar County Adult

Detention Center, San Antonio, Texas declare under Penalty of

Perjury that the foregoing instrument is true and correct

   Signed on this the 12ttday of rsanueAPU




                                Defendant
                                    3
      Tifecp




       H*TTH'    -1:




                3      C o cz
                "5> t? >        1

o
in

                o


                                o
lit
                7<




                       o
                O
                           5
                           rn